Appellant was convicted of robbery and his punishment fixed at the lowest prescribed by law. What purports to be a very short statement of facts in the case was not filed in the court below until six months after the adjournment of the court, and, of course, can not be considered on this appeal and is struck out on the motion of the Assistant Attorney-General.
There is nothing attempted to be raised by appellant which we can consider in the absence of a statement of facts. The judgment will he affirmed.
Affirmed.
[Rehearing denied December 10, 1913. — Reporter.]